Citation Nr: 1710456	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include chronic tendonitis.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Katie K. Molter, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to December 2005, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims were remanded by the Board in February 2014 and denied in an October 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision vacating the October 2014 Board decision in February 2016.  The claims were remanded to the Board for further development and readjudication.


REMAND

The Veteran generally contends that she has right hip and bilateral ankle disabilities that were incurred in service and continued since.  The Veteran's service records note treatment for right hip pain after running and she reported onset of ankle pain during basic training exercises.

In the February 2016 memorandum decision, the Court determined that the Board did not ensure compliance with the February 2014 remand directives before denying entitlement to service connection for right hip and bilateral ankle disabilities in the vacated October 2014 Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Court noted that the examinations and medical opinion provided in support of the claims did not adequately discuss January 2008 diagnoses of chronic tendonitis of the right hip and bilateral ankles when finding no evidence of chronicity of the Veteran's in-service right hip and bilateral ankle symptomatology. 

The Board has determined that further development is necessary prior to adjudicating the claims to obtain an additional VA examination and medical opinion that are in compliance with the February 2014 remand directives.  See Stegall, 11 Vet. App. at 271.  The subsequent examination and medical opinion must address the January 2008 VA examiner's diagnoses of chronic tendonitis of the iliopsoas tendon in the right hip and bilateral ankles in any opinion discussing the nature and etiology of the Veteran's claimed right hip and bilateral ankle disabilities.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since March 2015.

2.	Schedule the Veteran for a VA examination, by an examiner with appropriate expertise, to determine whether any right hip or bilateral ankle disability present during the period of the claim is related to the Veteran's active service.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Following a review of the Veteran's records and all indicated testing results, the examiner is directed to provide a medical opinion determining the approximate date of onset of each right hip and bilateral ankle disability present during the period of the appeal (since approximately 2006).  Then, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that any right hip or bilateral ankle disability present at any point during the course of the appeal is related to the Veteran's active service?

(b)  Were the January 2008 diagnoses of chronic tendonitis of the right hip and bilateral ankles appropriate?  If so, is it at least as likely as not (50 percent probability or greater) that any of those disabilities is related to the Veteran's active service? 

The examiner should provide a complete rationale for all opinions provided.  The examiner should specifically discuss the pertinent evidence of record, to include relevant service treatment records and the Veteran's statements relating to in-service right hip and ankle symptoms and reports of pain since.

3.	After completing the requested actions, and any additional action deemed warranted, the agency of original jurisdiction (AOJ) should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




